DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2021 and 01/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-20 are respectively drawn to a method, apparatus, and a computer readable medium, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “blockchain node”, “blockchain network”, “data processing apparatus”, “processor”, “memory”, “non-transitory computer readable storage medium”, and “computer”, independent claims 1, 13, and 20 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Claim 1 recites “A blockchain-based data processing method performed by a blockchain node, comprising: acquiring a locally generated data processing transaction request; pre-executing the data processing transaction request, to determine a pre-execution result including write data; updating a data object in a local database according to the write data, and marking updated data of the data object as data with an unconfirmed state; encapsulating the pre-execution result into the data processing transaction request, and transmitting an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request; and determining updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request, or marking the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request.”

Claim 13 recites “A blockchain-based data processing apparatus arranged at a blockchain node, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to: acquire a locally generated data processing transaction request; pre-execute the data processing transaction request, to determine a pre-execution result including write data; update a data object in a local database according to the write data, and mark updated data of the data object as data with an unconfirmed state; encapsulate the pre-execution result into the data processing transaction request, and transmit an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request; and determine updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request; or mark the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request.”

Claim 20 recites “A non-transitory computer readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to: acquire a locally generated data processing transaction request; pre-execute the data processing transaction request, to determine a pre-execution result including write data; update a data object in a local database according to the write data, and mark updated data of the data object as data with an unconfirmed state; encapsulate the pre-execution result into the data processing transaction request, and transmit an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request; and determine updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request; or mark the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request.”

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 13, and 20 only recite a “blockchain node”, “blockchain network”, “data processing apparatus”, “processor”, “memory”, “non-transitory computer readable storage medium”, and “computer” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 13, and 20 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example:

Claim 1 recites “A blockchain-based data processing method performed by a blockchain node, comprising: acquiring a locally generated data processing transaction request; pre-executing the data processing transaction request, to determine a pre-execution result including write data; updating a data object in a local database according to the write data, and marking updated data of the data object as data with an unconfirmed state; encapsulating the pre-execution result into the data processing transaction request, and transmitting an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request; and determining updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request, or marking the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request.”

Claim 13 recites “A blockchain-based data processing apparatus arranged at a blockchain node, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to: acquire a locally generated data processing transaction request; pre-execute the data processing transaction request, to determine a pre-execution result including write data; update a data object in a local database according to the write data, and mark updated data of the data object as data with an unconfirmed state; encapsulate the pre-execution result into the data processing transaction request, and transmit an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request; and determine updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request; or mark the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request.”

Claim 20 recites “A non-transitory computer readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to: acquire a locally generated data processing transaction request; pre-execute the data processing transaction request, to determine a pre-execution result including write data; update a data object in a local database according to the write data, and mark updated data of the data object as data with an unconfirmed state; encapsulate the pre-execution result into the data processing transaction request, and transmit an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request; and determine updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request; or mark the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request.”

These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “blockchain node”, “blockchain network”, “data processing apparatus”, “processor”, “memory”, “non-transitory computer readable storage medium”, and “computer” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed operations “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons (US 2020/0043007 A1, cited in Applicant’s IDS filed 08/13/2021, hereinafter “Simons”).

	Regarding claim 1, Simons teaches
A blockchain-based data processing method performed by a blockchain node [Simons, Fig 1A], comprising: 
acquiring a locally generated data processing transaction request [Simons, ¶ 0036]; 
pre-executing the data processing transaction request, to determine a pre-execution result including write data [Simons, ¶ 0029]; 
updating a data object in a local database according to the write data, and marking updated data of the data object as data with an unconfirmed state [Simons, ¶ 0033]; 
encapsulating the pre-execution result into the data processing transaction request, and transmitting an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request [Simons, ¶ 0033]; and 
determining updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request [Simons, ¶ 0071], marking the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to Simons, ¶ 0071].

	Regarding claim 2, Simons teaches the blockchain-based data processing method according to claim 1, wherein determining that the blockchain network refuses to execute the encapsulated data processing transaction request comprises: receiving a notification of refusing to execute the encapsulated data processing transaction request fed back by one or more of the other blockchain nodes [Simons, ¶ 0062].

	Regarding claim 3, Simons teaches the blockchain-based data processing method according to claim 1, wherein determining the updated data associated with the encapsulated data processing transaction request as invalid data comprises: deleting the updated data associated with the encapsulated data processing transaction request, or marking the updated data associated with the encapsulated data processing transaction request as data with an invalid state [Simons, ¶ 0071].

Regarding claim 4, Simons teaches the blockchain-based data processing method according to claim 1, wherein after determining the updated data associated with the encapsulated data processing transaction request as invalid data, the method further comprises: in response to determining that the local database includes other data with an unconfirmed state that depends on the invalid data, determining the other data with the unconfirmed state as invalid data, and determining another data Simons, ¶ 0071].

Regarding claim 5, Simons teaches the blockchain-based data processing method according to claim 1, wherein after determining the updated data associated with the encapsulated data processing transaction request as invalid data, the method further comprises: discarding the encapsulated data processing transaction request, or generating an updated data processing transaction request according to the encapsulated data processing transaction request, and pre-executing the updated data processing transaction request [Simons, ¶ 0065].

Regarding claim 6, Simons teaches the blockchain-based data processing method according to claim 1, further comprising: performing response processing based on the data with the confirmed state and the data with the unconfirmed state in the local database, in response to receiving a data access request [Simons, ¶ 0070].

Regarding claim 7, Simons teaches the blockchain-based data processing method according to claim 1, further comprising: 
acquiring a plurality of data processing transaction requests transmitted by the other blockchain nodes, and marking the plurality of data processing transaction requests as data processing transaction requests to be verified [Simons, ¶¶ 0035 & 0036]; 
Simons, ¶ 0033]; and 
refusing chaining, in response to identifying the conflicting data processing transaction request to be verified [Simons, ¶ 0062].

Regarding claim 8, Simons teaches the blockchain-based data processing method according to claim 7, wherein executing the respective data processing transaction requests to be verified, and identifying the conflict between the data processing transaction requests to be verified comprises: 
executing the respective data processing transaction requests to be verified seriatim in a set order [Simons, ¶ 0063]; and 
determining that a currently executed data processing transaction request to be verified is a conflicting data processing transaction request, in response to identifying that a conflict exists between the currently executed data processing transaction request to be verified and a historically executed data processing transaction request to be verified [Simons, ¶ 0064].

Regarding claim 9, Simons teaches the blockchain-based data processing method according to claim 7, wherein executing the respective data processing transaction requests to be verified, and identifying a conflict between the data processing transaction requests to be verified further comprises: 
Simons, ¶¶ 0021 & 0022, prior to receiving consensus, determination that request can be performed locally if conditions are satisfied]; and 
in response to identifying that a conflict exists between two or more of the data processing transaction requests to be verified during the topological sorting, accepting one of the two or more data processing transaction requests to be verified, and determining that other data processing transaction requests to be verified of the two or more data processing transaction requests to be verified are conflicting data processing transaction requests [Simons, ¶¶ 0022 & 0023, reconciliation action].

Regarding claim 10, Simons teaches the blockchain-based data processing method according to claim 7, wherein executing the respective data processing transaction requests to be verified, and identifying the conflict between the data processing transaction requests to be verified further comprises: 
identifying a dependency relationship according to pre-execution results of the respective data processing transaction requests to be verified, and performing topological sorting according to an identifying result [Simons, ¶¶ 0021 & 0022, prior to receiving consensus, determination that request can be performed locally if conditions are satisfied]; 
executing the respective data processing transaction requests to be verified according to a topological sorting result [Simons, ¶¶ 0021 & 0022]; and 
Simons, ¶¶ 0022 & 0023, reconciliation action].

Regarding claim 11, Simons teaches the blockchain-based data processing method according to claim 1, wherein the locally generated data processing transaction request is a data write processing transaction request, and data objects targeted by one or more of the blockchain nodes can be the same as data objects targeted by others of the blockchain nodes [Simons, ¶¶ 0031 & 0032].

Regarding claim 12, Simons teaches the blockchain-based data processing method according to claim 11, wherein the blockchain nodes are configured in a data center of a hospital and/or a data center of a toll station [Simons, ¶¶ 0028, 0037 & 0043].

	Claims 13-19 recite limitations similar to those recited in claims 1-7, respectively, and are rejected for the same reasons discussed above.

	Claim 20 recites limitations similar to those recited in claim 1 and is rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Complete machine translation of CN110321219A by Xiao et al., originally cited in Applicant’s IDS filed 08/13/2021 (Foreign Patent Document # 4) as an English abstract only.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/26/2022